Citation Nr: 0215330	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for carpometacarpal 
osteoarthritis of the left thumb and hand.

(The issue of entitlement to an increased evaluation for 
fibromayalgia with major depressive disorder will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1978, with prior unverified service from December 1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for fibromayalgia 
with major depressive disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide the veteran notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not 
demonstrate that the veteran currently has rheumatoid 
arthritis. 

3.  The preponderance of the evidence shows that the 
veteran's carpometacarpal osteoarthritis of the left thumb 
and hand did not begin during active service, is not causally 
linked to active service, may not be presumed to be causally 
linked to active service, and is not causally linked to a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may rheumatoid arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101 (24), 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Carpometacarpal osteoarthritis of the left thumb and hand 
was not incurred in or aggravated by active service, nor may 
carpometacarpal osteoarthritis of the left thumb and hand be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101 
(24), 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2002); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the veteran's available post-service records with the 
claims file.  In addition, the RO advised the veteran of the 
evidence necessary to substantiate her service connection 
claim by the March 2000 Statement of the Case (SOC) and the 
August 2000 and May 2002 Supplemental Statements of the Case 
(SSOCs).  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for service connection.  A March 2002 letter to the veteran 
informed the veteran of the VCAA and indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what she 
must show to prevail in her claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case because the record currently before 
it contains sufficient medical evidence to make a decision on 
the claim.  Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002); 38 U.S.C. § 5103A.  The record contains the 
veteran's service medical records, all indicated post-service 
treatment records, and medical opinions.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claim 
for service connection, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Factual Background

The veteran has submitted correspondence directly to VA, and 
provided history and contentions during VA examinations and 
while receiving VA treatment.  The veteran contends that 
medical doctors have told her that her carpometacarpal 
osteoarthritis of the left thumb and hand is due to her 
service-connected fibromayalgia.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
rheumatoid arthritis and osteoarthritis.  They provide that 
in February 1977 she complained of right shoulder pain, 
activated by cold weather, that had no relationship to any 
movement or time of day.  The pain involved the neck, 
shoulder, back, arms and legs.  The veteran was eventually 
diagnosed with diffuse myalgia of undetermined origin and she 
was released from active duty with entitlement to disability 
severance pay.  

The veteran's claims file contains extensive VA medical 
records, dated from 1979 to the present, that document 
treatment and examinations for a number of conditions.  The 
report of a March 1979 VA examination provides a pertinent 
diagnosis of possible rheumatoid arthritis beginning.  

The report of a May 1999 VA fibromayalgia examination 
provides that the examiner had treated the veteran in 1986 
and confirmed her diagnosis of fibromayalgia at that time.  
In reviewing her history, the examiner stated that she had 
not had any symptoms or signs suggesting underlying systemic 
rheumatic disease.  The report is otherwise negative for 
rheumatoid arthritis.

A June 1999 VA hospital summary provides that the veteran had 
experienced left thumb pain since 1992.  Electrodiagnostic 
studies provide that the veteran had ulnar nerve compression 
and a radiographic examination indicated carpometacarpal 
arthritis.  On physical examination, the veteran had left 
thumb pain, two-point discrimination with 6 mm., and weakness 
in the ulnar distribution of the left long forefinger and 
ring finger flexor digitorum profundus.  The veteran 
underwent a left CMC arthroplasty and a left cubital tunnel 
release.  

A September 1999 progress note indicates that the veteran's 
problems included fibromayalgia, and left knee pain.  It was 
noted that the veteran was concerned that she had "arthritis" 
and not fibromayalgia.  She noted chronic low back pain, 
which she claimed had been evaluated as degenerative 
arthritis of the back, as well as episodic right foot pain 
sometimes radiating into the medial lower leg.  Results of 
current physical examination were provided.  The assessment 
included that the veteran definitely had fibromayalgia and 
had had it for decades, and multiple other pain complaints, 
which include documented osteoarthritis of at least the 
thumbs.  The examiner stated that he reassured the veteran 
that she did not have rheumatoid arthritis or a "crippling" 
form of arthritis, and that she did have fibromayalgia and 
osteoarthritis.  In an addendum, the examiner stated that the 
veteran returned from her service representative with three 
questions.  He answered that her fibromayalgia was not the 
cause of her osteoarthritis; that he could not tell if she 
had osteoarthritis or any other arthritis when she was in the 
service, she had a pain syndrome which by her history was 
compatible with fibromayalgia; and that her osteoarthritis 
could potentially worsen her fibromayalgia symptoms.  

Legal Criteria

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310. Secondary 
service connection may also be established for a nonservice-
connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).



Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection, on a 
direct, secondary or presumptive basis, for rheumatoid 
arthritis and carpometacarpal osteoarthritis of the left 
thumb and hand.  In this regard, the Board notes that it is 
the Board's responsibility to determine the probative weight 
of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Turning to the veteran's claim for rheumatoid arthritis, the 
Board finds that the competent medical evidence of record 
fails to demonstrate that the veteran has rheumatoid 
arthritis.  The sole competent medical evidence in support of 
her claim consists of a diagnosis of possible rheumatoid 
arthritis beginning, dated more than two decades ago in 1979.  
On the other hand, medical evidence dated in recent years 
fails to show rheumatoid arthritis.  In the report of the May 
1999 VA fibromayalgia examination, the examiner stated that 
the veteran had no symptoms or signs suggesting underlying 
systemic rheumatic disease.  The September 1999 VA progress 
note is negative for rheumatoid arthritis and includes the 
examiner's specific finding that the veteran did not have 
rheumatoid arthritis.  

The Board recognizes the veteran's own assertions that she 
has rheumatoid arthritis that she incurred during or due to 
active duty.  The veteran is competent to testify as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, her opinion does not 
constitute competent medical evidence and it provides no 
probative weight on the critical question in this matter of 
whether she currently has rheumatoid arthritis that she 
incurred during or due to active duty.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In this case, as there is no competent evidence that the 
veteran has current rheumatoid arthritis, service connection 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).

Turning to the veteran's claim for service connection for 
carpometacarpal osteoarthritis of the left thumb and hand, 
the Board observes that her service medical records are 
negative for carpometacarpal osteoarthritis of the left thumb 
and hand.  Her post-service medical records are also negative 
for any indication of an etiological link between her current 
carpometacarpal osteoarthritis of the left thumb and hand and 
her service.  Thus, direct service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.304.  The veteran's post-
service medical records also fail to show carpometacarpal 
osteoarthritis of the left thumb and hand until years after 
her separation from service.  Thus presumptive service 
connection is not warranted. 38 C.F.R. §§ 3.307, 3.309.  
Finally, the September 1999 progress note includes the 
opinion by the examiner that the veteran's fibromayalgia was 
not the cause of her osteoarthritis.  Thus, secondary service 
connection is not warranted.  38 C.F.R. § 3.310; Allen.

The Board recognizes the veteran's own assertions that her 
carpometacarpal osteoarthritis of the left thumb and hand is 
related to her service or her service-connected 
fibromayalgia.  However, as a layperson her opinion does not 
constitute competent medical evidence and it provides no 
probative weight on the critical question in this matter of 
the etiology of her carpometacarpal osteoarthritis of the 
left thumb and hand.  Espiritu, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for carpometacarpal osteoarthritis of the 
left thumb and hand is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  





In the meanwhile, please note these important corrections to 
the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

